Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2021, 10/28/2021, 10/28/2021 was filed after the mailing date of the RCE on 10/19/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
	The following is an examiner's statement of reasons for allowance: Claims 1-20 are allowable.
The prior art is silent with respect to:
Claim 1. A first set of bits of an input vector from a host device; allocating a block of memory to store the first set of bits of the input vector and a second set of bits based at least in part on a total number bits of the first set of bits; generating the second set of bits based at least in part on a number of bits of the first set of bits having a first logic state; and writing the first set of bits and the second set of bits at the block of memory, in combination with other limitations. 
Claim 8. Receive a first set of bits of an input vector from a host device; allocate the block of memory to store the first set of bits of the input vector and a second set of bits based at least in part on a total number bits of the first set of bits; generate the second set of bits based at least in part on a number of bits of the first set of bits having a first logic state; and write the first set of bits and the second set of bits at the block of memory, in combination with other limitations. 
Claim 15. A first set of bits of an input vector from a host device; means for allocating a block of memory to store the first set of bits of the input vector and a second set of bits based at least in part on a total number bits of the first set of bits; means for generating the second set of bits based at least in part on a number of bits of the first set of bits having a first logic state; and means for writing the first set of bits and the second set of bits at the block of memory, in combination with other limitations. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Lappas whose telephone number is (571) 270-1272.  The examiner can normally be reached on M-F 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.